CaSe 8:18-cv-00813-C.]C-KES Document 72-8 Filed 12/31/18 Page 1 of 9 Page |D #:532

EXHIBIT H

CaSe 8:18-cV-00813-C.]C-KES Document 72-8 Filed 12/31/18 Page 2 of 9 Page |D #:533

 

l UNITED STATES DISTRICT COURT
2 SOUTHERN DISTRICT OF NEW YORK
3

5 SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff,

vs. Case No. 1:17-cv-09485
PREMIER HOLDING CORPORATION,
9 RANDALL LETCAVAGE, and JOSEPH
GREENBLATT,

10
Defendants.

vvv~_rvvv\_/v`_/`/vv

ll

 

12
13
14
15 VIDEOTAPED DEPOSITION OF:
16 CONNIE LEE ABSHER

17 Thursday, October 18, 2018
18 -
19
20
21
22
23
Reported by:

24 Stephanie Leslie

CSR NO. 12893
25 JOB NO. lBlOlSRCR

 

 

 

GRADILLAS COURT REPORTERS
(310)859-6677

Case 8:18-cv-00813-C.]C-KES Document 72-8 Filed 12/31/18 Page 3 of 9 Page |D #:534

03:30:11 1

03:30:21 5

9

03:30:32 10

11

12

13

14

03:30:48 15

16

17

18

19

03:31:01 20

21

22

23

24

03:31:11 25

 

 

offices in Laguna Hills on Merit Circle.

Q Did Mr. --

A No. I'm sorry. Wait a minute. That
wasn't Merit Circle. I believe that was the
management company for the Valencia address.

Q Did Mr. Letcavage have any relationship
with that company?

A Not that I'm aware of.

Q Okay. If you go to the page ending in
Bates number 1275, it's a check for $2,393.31 made
Out to Mr. Letcavage, to Randall Letcavage, to
which you‘re the signatory.

Do you know what that check was for?

A I don't recall.

Q But there's nothing in the memo line;
right?

A Correct.

Q Just in general, if you didn't put

something in the memo line, how would you be able
to keep track of what the purpose of these checks
were for?

A Well, I was thinking about that. Part of
the reason that it wasn't on the memo line is
because it would have been in QuickBooks. There

would have been a better explanation in there, so I

74

 

GRADILLAS couRT REPoRTl-:Rs
(310) 859-6677

 

Case 8:18-cv-00813-C.]C-KES Document 72-8 Filed 12/31/18 Page 4 of 9 Page |D #:535

03:32:25 1

03:32:32 5

8

9

03:32:40 10
11

12

13

14

03:32:51 15
16

17

18

19

03:33:05 20
21

22

23

24

03:33:16 25

 

 

A Well, the detail's kind of vague, but I
guess it would be.

Q Was there something missing on this hard
copy that was on your QuickBooks on your computer?
A Well, I don't know. It's been a while

since I've, you know, looked at QuickBooks, but I
would have thought that there would have been more
explanation.
Q What you're -- what you're referring to --
well, strike that.
What specifically are you referring to? Show
me some examples of what you are saying is not --

A Well, I guess I would have expected there

to be -- 1 can't remember. You know, I've
worked -- I haven't worked in QuickBooks in a
while.

Now, in the accounting software, you can
attach documents. I can't remember if you could attach
documents at this point. So I know that I had -~ any
of this stuff, I would have -- if I would have written
a check, I would have made -- like, the bottom of the
check -- I would have kept and attached it to some kind
of hard copy that supported that check.

What I don't remember is whether in QuickBooks

I put detail in there or if it was all backed up on

76

 

GRADILLAS couRT REPoRTERs
(310) 859-6677

 

Case 8:18-cv-00813-C.]C-KES Document 72-8 Filed 12/31/18 Page 5 of 9 Page |D #:536

03:33:19

03:33:26

03:33:34

03:33:49

03:34:00

03:34:15

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

hard copy.

Q What type of hard document -- let's --
strike that.

When you could attach documents -- and we
haven't discussed what time period that is, but --

A Right.

Q -- when you could attach hard-copy
documents, what types of documents are you
referring to?

A Well, bills, you know, of Course. The --
this Excel sheet that we had for payroll. I would
have attached that, or I would have at least had a
file folder full of it.

Q So, Ms. Absher, we just reviewed a whole
series of documents -- I'm sorry, a whole series of
checks where a lot of them, as we discussed, didn't
have anything on the memo line, say a check to
Mr. Letcavage or to iCapital, where there was
nothing on the memo line.

If there was no description in QuickBooks as
to what that payment was for and there's no description
on the check, would there have been another document
that could have been attached?

A I believe that there's a file that has

some attachment, some hard-copy attachment for the

77

 

GRADILLAS COURT REPORTERS
(310)859-6677

 

Case 8:18-cV-00813-C.]C-KES Document 72-8 Filed 12/31/18 Page 6 of 9 Page |D #:537

03:34:18 1

03:34:27 5

8

9

03:34:36 10
11

12

13

14

03:34:49 15
16

17

18

19

03:34:59 20
21

22

23

24

03:35:23 25

 

 

purpose of the check.

Q Okay.
A I kept files for pretty much everything.
Q Are you aware as to whether or not those

materials that support those payments were turned
over to the SEC --

A I'm not.

Q -- during the investigation?

A Unless you guys asked for it, probably
not. But if you had asked for it, then I would
assume you would have it.

Q Were you involved in turning over the
materials to the SEC?

A I remember being asked to pull documents.
I don't remember what those documents were.

Q Okay. I will just state for the record
that there were specific requests for that -- all

information related to payments --

A Okay.

Q -- to Mr. Letcavage, for example.

A Okay.

Q When you say that you were asked to turn

over documents to the SEC -- or to look for
documents for the SEC, who asked you to do that?

A I don't recall. Possibly -- I don't

78

 

GRADHLASCOURTREPORTERS
(310)859-6677

 

Case 8:18-cV-00813-C.]C-KES Document 72-8 Filed 12/31/18 Page 7 of 9 Page |D #:538

04!09:58

04:10:02

04:10:08

04:10:20

04:10:29

04:10:44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Q Do you recall the types of contracts that
you were reviewing?

A I don't.

Q In other words, were they residential
contracts? Commercial contracts?

A I believe both.

Q Okay.

A I believe both.

Q And do you -- do you recall how you got
copies of the contracts?

A I don't. I think they might have been
e-mailed to me, 1 think.

Q Was there a Dropbox?

A We did have a Dropbox, so it's -- yeah,
it's possible it was in a Dropbox.

Q And what made the counting of the
contracts so complicated?

A Just because it was in different form -- I
mean -- no, that's not accurate. It was in the
same form, but it was lots of Sheetz of paper, and
it wasn't in a good order, and it was, like, one
here and one there and trying to make sense of it.

Q So was it sort of difficult to figure out
if this page went with Contract A or maybe contract

B or what the heck this page was? It was like a --

103

 

GRADILLAS COURT REPORTERS
(310)859~6677

 

Case 8:18-cv-00813-C.]C-KES Document 72-8 Filed 12/31/18 Page 8 of 9 Page |D #:539

04:13:21 1

04:13:31 5

9

04:13:42 10
11

12

13

14

04:13:57 15
16

17

18

19

04:14:13 20
21

22

23

24

04:14:23 25

 

 

A 1 don't know that every -- anyone ever
asked me -- or told me that my number matched.
Q Do you know if your number of Contracts

that you came up with was in the hundreds or
thousands, or do you have any approximation of what
that number was?

A 1 think it was in the thousands, but,
again, it was a long time ago.

Q How long did this project take?

A Well, if 1 remember right, 1 started it,
and then it's like, this isn't making sense, and 1
started over. So 1 don't know. Maybe a couple
days, you know, something like that.

Q Did you report the number of contracts
orally to somebody, or did you put it in writing?

A 1 -- let me think about that. 1 had an --
I'm pretty sure 1 had it in an Excel sheet, so 1

think there was a document created.

Q And --
A But I'm not confident on that one.
Q 13 that how you were keeping track, on an

Excel spreadsheet?
A Yeah. That's what I'm thinking. They had
it on paper, a lot of different paper forms, and 1

think 1 created -- 1 just don't remember if 1 got

107

 

GRADlLLAS CouRT REPORTERS
(310) 859-6677

 

Case 8:18-cV-00813-C.]C-KES Document 72-8 Filed 12/31/18 Page 9 of 9 Page |D #:540

04:15:38 1

04:15:51 5

9

04:16:01 10

11

12

13

14

04:16:10 15

16

17

18

19

04:16:20 20

21

22

23

24

04:16:33 25

 

 

with the actual collecting of the documents.

Q Okay. Did you discuss -- have you
discussed the SEC litigation with anyone?

A No. To be perfectly honest, 1 didn't know
there was a litigation. 1 just knew there was a
deposition for me to attend.

Q Once you -- once you learned that you were
going to attend a deposition here at the SEC, did
anybody suggest to you what your testimony should
be or could be?

A NO. No.

Q Are you aware -- are you aware of any
discussion by other people concerning this matter?

A As far as 1 know, my husband and my kids
are the only ones 1 know -- well, and the people 1
work with know that I'm doing this.

Q When was the last time you spoke with
Mr. Letcavage?

A Probably about a week before 1 left. 1
haven't spoken since -- to him since we left.

MR. SHEETZ: And what year was that?
THE WITNESS: 2015.
BY MR. ELLENBOGEN:
Q Have you spoken with anyone from Anton &

Chia in the last year or so?

109

 

GRADlLLAS COURT REPORTERS
(3]0)859-6677

 

